Atkinson, J.
Edwards et al. brought their equitable petition against the City of Atlanta, alleging that they were the owners of described property on Dargan Street; that this street 'had been repaved under the “baby-bond plan;” that “less than a majority of the frontage signed” the petition for paving; that the work was defective, and that the paving had been improperly delayed. They prayed that the collection of the alleged assessment for paving that street be enjoined. Upon the hearing of the case the court sustained a general demurrer filed by the city and dismissed the petition; and petitioners excepted.
The court did not err in sustaining the general demurrer. Under subsection (b) of section 1 of an act to amend the charter of the City of Atlanta, approved August 19, 1919 (Ga. L. 1919, p. 821 et seq.), provisions are made for the passage of resolutions or ordinances seeking to repave or improve streets; and advertisement shall be duly published before the final passage of* such resolution or ordinance, giving notice of the introduction of the same, etc., which shall set forth that the property owners or others interested are notified to appear at a meeting of the general council at a time stated in said advertisement, and make all objections they may desire to urge to the passage of such resolution or ordinance, and full opportunity is given them for a hearing at such meeting; and after the hearing the general council may, in their discretion, *228order the contemplated improvements to be made, or reject the resolution or ordinance looking to the improvement. “And after the passage of said resolution or ordinance, all property owners to be assessed for the cost of the improvement, who do not within fifteen days thereafter commence legal proceedings to prevent said assessment being made, shall be conclusively presumed to have accepted the terms of said resolution or ordinance, and shall have agreed that the assessment hereinafter provided for may be made.” The petitioners in this case neglected and failed to take the steps provided for in this section of the amendment to the charter, and consequently are barred from maintaining this action for injunction ; and the court did not err in sustaining the general demurrer and dismissing the petition. Montgomery v. Atlanta, 162 Ga. 534 (134 S. E. 152, 47 A. L. R. 233); Avery v. Atlanta, 163 Ga. 591, 597 (136 S. E. 789) ; City of Marietta v. Dobbins, 150 Ga. 422 (104 S. E. 444).

Judgment affirmed.


All the Justices concur.